—Order and judgment (one paper), Supreme Court, New York County (Stephen Crane, J.), entered August 4, 1998, which, inter alia, granted, in part, defendants’ motion to confirm the report of the Special Referee and valued plaintiffs 45% interest in King’s Antiques Corporation at $1,153,000, unanimously affirmed, without costs.
The IAS Court’s valuation is supported by the record, and competing interpretations of fact or of the credibility of the evidence are insufficient to warrant reversal (see, Matter of Cohen v Four Way Features, 240 AD2d 225). Under the facts of *245this case, the use of the net asset method to value the subject ongoing wholesale antique reproduction business was appropriate (see, Matter of Friedman v Beway Realty Corp., 87 NY2d 161, 165), as was application of a 25% lack of marketability discount to all of the corporate assets in light of the absence of a noncompete clause between the parties (see, e.g., Matter of Cohen v Four Way Features, supra, affg 168 Misc 2d 91; Lehman v Piontkowski, 203 AD2d 257, lv dismissed 84 NY2d 890). Concur — Ellerin, P. J., Rosenberger, Williams, Wallach and Andrias, JJ.